--------------------------------------------------------------------------------

Exhibit 10.4



AMALGAMATION AMENDMENT AGREEMENT


THIS AMALGAMATION AMENDMENT AGREEMENT, dated as of May 4, 2020, (the
“Amendment”), is entered into by and among Ameri Holdings, Inc. (“Parent”), Jay
Pharma Merger Sub, Inc. (“Purchaser”), Jay Pharma Inc. (“Company”), 1236567 B.C.
Unlimited Liability Company (“ExchangeCo”), and Barry Kostiner (the “Kostiner”
together with Parent, Purchaser, Company, and ExchangeCo each a “Party” and
collectively the “Parties”) to amend that certain Amalgamation Agreement dated
January 10, 2020 (the “Amalgamation Agreement”).


IN CONSIDERATION of the mutual covenants herein contained, and for other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:


1.           The definition of “Parent Stockholder Approval Resolution” set
forth in Section 1.1 of the Amalgamation Agreement is hereby deleted and
replaced with the following:


“Parent Stockholder Approval Resolution” means the special resolution of the
Parent Stockholders approving the Amalgamation, the issuance of Parent Common
Stock on exchange of the Consideration Shares, the issuance of Parent Special
Voting Preferred Stock to Eligible Holders in accordance with Section 2.8(b),
the issuance of the Series B Warrants, the Parent Charter Amendment and the
Resulting Issuer Incentive Stock Plan


2.           The following definitions are added to Section 1.1 of the
Amalgamation Agreement:


“Series B Warrants” means those certain Series B Warrants to be issued to
Noteholder on or immediately prior to the Effective Time pursuant to the terms
of this Agreement.


“Series B Warrant Shares” means those certain all Amalco Shares issuable upon
any exercise of the Series B Warrants.


3.           The following section is added as a new Section 2.5(i):


In addition to all of the Resulting Issuer Capital Stock and other equity
outstanding immediately upon the Closing, the Resulting Issuer, shall issue to
the Noteholder, Series B Warrants, in the form annexed hereto as Exhibit D, to
acquire 8,100,000 Amalco Shares.  Upon issuance, the Series B Warrant Shares
shall be deemed Resulting Issuer Capital Stock granting the holder thereof the
same rights and benefits as the holder of the Resulting Issuer Capital Stock.


4.           Section 2.13 of the Amalgamation Agreement is hereby deleted and
replaced with the following:
 
1

--------------------------------------------------------------------------------

“The shares of Resulting Issuer Capital Stock and any other securities required
to be registered under the 1933 Act will be registered under the 1933 Act
pursuant to an S-1 Registration Statement, an S-4 Registration Statement, S-3
Registration Statement or a newly filed S-8 Registration Statement.  For the
avoidance of doubt, all securities of Parent to be issued pursuant this
Agreement shall be covered by the S-4 Registration Statement, except that the
resale of Common Shares issuable upon any cash-exercise of the Series A Warrants
and cash-exercise of the Series B Warrants will be covered by the S-1
Registration Statement (the “S-1 Registration Statement”) or S-3 Registration
Statement (the “S-3 Registration Statement”).”


5.           The Series B Warrants and Series B Warrant Shares will be included
in the NASDAQ Listing Application as set forth in Section 3.1 of the
Amalgamation Agreement


6.           Section 7.15(a) of the Amalgamation Agreement is hereby deleted and
replaced with the following:


(a)          As promptly as reasonably practicable following the date of this
Agreement, the Parent shall prepare and file with the SEC a proxy statement to
be sent to the stockholders of each of the Parent and the Company relating to
the meeting of the stockholders, as applicable, and a Registration Statement on
Form S-4 (including a prospectus) (including all amendments thereto, “S-4
Registration Statement”) in connection with the issuance of shares of Resulting
Issuer Capital Stock, Resulting Issuer Preferred Stock, Series B Warrants, and
Series B Warrant Shares (or a newly filed S-8 Registration Statement, as
applicable), of which such proxy statement will form a part (such proxy
statement and prospectus constituting a part thereof, the “Proxy
Statement/Prospectus”), and each of the Company and the Parent shall, or shall
cause their respective Affiliates to, prepare and file with the SEC all other
documents to be filed by the Parent with the SEC in connection with the
Amalgamation and the other transactions contemplated hereby including the S-1
Registration Statement and S-3 Registration Statement (the “Other Filings”) as
required by the 1933 Act or the United States Exchange Act.  For the avoidance
of doubt, all shares of Resulting Issuer Preferred Stock held by the Noteholder
will be registered on the S-4 Registration Statement.  The Parent and the
Company shall cooperate with each other in connection with the preparation of
the S-4 Registration Statement, the Proxy Statement/Prospectus and any Other
Filings.  Each Party shall as promptly as reasonably practicable notify the
other Party of the receipt of any oral or written comments from the staff of the
SEC on the S-4 Registration Statement or any Other Filing.  The Parent and the
Company shall also use their reasonable commercially reasonable efforts to
satisfy prior to the effective date of the S-4 Registration Statement all
applicable Securities Laws or “blue sky” notice requirements in connection with
the Amalgamation and to consummate the other transactions contemplated hereby.
 
2

--------------------------------------------------------------------------------

7.           The following section is added as a new Section 7.15(d):


“The Obligations f the Parent and Company described in Section 7.15 shall apply
to the Form S-1 Registration Statement and S-3 Registration Statement, mutatis
mutandum.”


8.           The following section is added as a new Section 8.2(j):


(i) Updated Parent Fairness Opinion: The Parent Board shall have received an
updated Parent Fairness Opinion of Gemini Partners, Inc., which updated Parent
Fairness Opinion shall incorporate the terms of this Amendment.


9.          Parent shall, within four trading days following the entry into this
Amalgamation Amendment, file a Current Report on Form 8-K including the Note
Amendment and Series B Warrants as exhibits thereto with the SEC.


10.        Except as specifically modified herein the Amalgamation Agreement
remains in full force and effect and is incorporated herein.  This Amalgamation
Amendment is deemed a part of the Amalgamation Agreement and governed by all the
terms therein.


11.        This Amalgamation Agreement may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement.  Any signature delivered by a party by
facsimile transmission shall be deemed to be an original signature hereto.


[EST OF THIS PAGE LEFT INTENTIONALLY BLANK]
 
3

--------------------------------------------------------------------------------

In witness of whereof the parties have caused this agreement to be duly executed
as of the date written above.
 



PARENT:

 

AMERI HOLDINGS, INC.

 

By:





Authorized Signing Officer


Print Name:






PURCHASER:



JAY PHARMA MERGER SUB, INC.



By:





Authorized Signing Officer


Print Name:






COMPANY:



JAY PHARMA INC.

 

By:





Authorized Signing Officer


Print Name:






EXCHANGECO:

 

JAY PHARMA EXCHANGECO., INC.

 

By:





Authorized Signing Officer




Print Name:

 



PARENT REPRESENTATIVE:
   



BARRY KOSTINER



Agreed and Consented to:
NOTEHOLDER:

ALPHA CAPITAL ANSTALT

By:



Authorized Signing Officer


Print Name:






4

--------------------------------------------------------------------------------